Citation Nr: 1208961	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and calcinosis of the bilateral lower extremities.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1968 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for type II diabetes mellitus with erectile dysfunction and calcinosis of the bilateral lower extremities, and assigned an initial 20 percent evaluation, effective from November 21, 2007.

In a July 2010 Board decision, the issue of entitlement to an increased evaluation for diabetes was remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The remand directives have been complied with, and the case returned to the Board.

The issues have been recharacterized to better reflect the Veteran's allegations and the evidence of record.  A claim for increased evaluation contemplates a claim for TDIU where there is evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has recently alleged that his is not fully employed due to service connected disability.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As was noted above, recent submissions by the Veteran and applicable legal precedent require inference of a TDIU claim as part and parcel of the claim for increased evaluation.  Where the appeal involves the initial evaluation following a grant of service connection, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to assist is not abrogated, however.  On remand, VA should request that the Veteran properly complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to obtain additional information regarding his current employment and educational status which is relevant to the claim.  Completion of this form will assist VA in providing assistance in development.

Further, in September 2011 correspondence, the Veteran's representative indicates that his service connected disabilities have worsened.  The Veteran had to begin working part time only in February 2011, and continued to experience limitations due to fatigue he associated with diabetes.

The claims file reflects VA treatment records through June 2010; the Veteran continues to be treated at VA facilities since that time.  Remand is required to obtain updated records in light of the evidence of worsening since June 2010.

The most recent VA examination of record is dated in February 2008.  A new examination is required to obtain updated findings regarding the severity of the Veteran's diabetes and the complications of that disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Upon receipt of such, VA must take any appropriate development action, to include contacting past and present employers.

2.  Obtain updated VA treatment records for the Veteran from the South Texas Veterans Health Care System, to include the Kerrville and Audie L. Murphy Medical Centers and all associated clinics, and any other VA facility identified by the Veteran or in the record, for the period of June 2010 to the present.

3.  Schedule the Veteran for a VA diabetes mellitus examination.  The examiner must describe in full the current status of the Veteran's diabetes disability, to include findings related to erectile dysfunction and calcinosis of the lower extremities.  Any other current complication of diabetes should be identified and the signs and symptoms of such described.  The examiner must specifically comment on the Veteran's need for restricted diet, use of insulin and/or oral medications, and the regulation of activities.  

"Regulation of activities" for purposes of evaluation of diabetes refers to the need to monitor, restrict, or modify activity, particularly strenuous activity, in order to maintain blood sugar control.  Appropriate findings would relate to the need to monitor blood sugar before, during, or after activity; to eat sugary foods; to take additional medication; or directives to not engage in strenuous activity due to blood sugar levels.  

The examiner must specifically comment on the impact of diabetes and its complications on the Veteran's occupational functioning.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of entitlement to separate compensable evaluations for any complication of diabetes, and entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


